DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method for producing an aramid fabric as recited in claim 1.  Also, Applicant claims an aramid fabric as recited in claim 9.  An aramid fabric prepreg is claimed as recited in claim 15.  Additionally, Applicant claims an aramid fabric/thermoplastic polyurethane resin composite as recited in claim 16.
	The closest prior art, Grunden et al., U.S. Pre Grant Publication 2014/0272267, teaches a ballistic resistant composite comprising a woven fabric in the form of a basket weave wherein the warp and weft fibers are aramid fibers.  Paragraphs 0031 and 0034 disclose aramid fibers.  Paragraph 0040 discloses that the fibers forming the composite are at least partially coated with a polymeric binder wherein the polymeric binder substantially coats each of the individual fibers form the fiber ply or fiber layer. The closest prior art also teaches that the polymeric binder can include aqueous polyurethane dispersions [polyurethane and water] wherein the weaving of the fabric is performed prior to coating the fibers with a polymeric binder.  Paragraph 0046 discloses that the binder is present in the amount of 2% to about 50%.  Grunden fails to teach or suggest that the basket weave is a 2 x 2 basket weave.  Additionally, Grunden fails to teach or suggest that the weight ratio between the aqueous polyurethane resin which is a sizing agent constituting the sizing agent solution, and water which is a sizing agent constituting the sizing agent solution is 1.8 to 2.2:1.  

	In summary, claims 1, 3, 5-9, 11-12, 14-16, 18 and 20-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786